Motions of plaintiffs granted to extent of modifying orders of this court dated June 29,1960 to provide *728that typewritten records and briefs shall be filed and served on or before January 20, 1961. Cross motions by defendant denied. Memorandum: It appears from the affidavits of plaintiffs’ attorney that the motion made at Special Term pursuant to section 1493 of the Civil Practice Act was denied upon the ground that prior order of this court had directed that all papers be filed on or before August 10, 1960. The plaintiffs are relieved of this stricture so that the motion may be renewed before Special Term and decided upon the merits. We, of course, express no opinion upon the merits of such an application.